Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 1 of 6




          Exhibit NN
                  Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 2 of 6
                                                        Morbidity and Mortality Weekly Report



   COVID-19 Outbreak Associated with a SARS-CoV-2 R.1 Lineage Variant in a
   Skilled Nursing Facility After Vaccination Program — Kentucky, March 2021
  Alyson M. Cavanaugh, DPT, PhD1,2; Sarah Fortier, MPH2; Patricia Lewis2; Vaneet Arora, MD2; Matt Johnson2; Karim George2; Joshua Tobias, PhD2;
                    Stephanie Lunn, MPH2; Taylor Miller, MPH2; Douglas Thoroughman, PhD2,3; Kevin B. Spicer, MD, PhD2,4



   On April 21, 2021, this report was posted as an MMWR Early                   Possible reinfection was defined as a positive SARS-CoV-2 test
Release on the MMWR website (https://www.cdc.gov/mmwr).                         result >90 days after a previous laboratory-confirmed infection.
   Although COVID-19 mRNA vaccines demonstrated high                               The outbreak was identified during routine HCP antigen
efficacy in clinical trials (1), they were not 100% effica-                     testing on March 1.* This was 8 days after the third vac-
cious. Thus, some infections postvaccination are expected.                      cination clinic. The index case occurred in an unvaccinated,
Limited data are available on effectiveness in skilled nursing                  symptomatic HCP. Once the outbreak was identified, daily
facilities (SNFs) and against emerging variants. The Kentucky                   rapid point-of-care antigen testing of all residents, regardless
Department for Public Health (KDPH) and a local health                          of symptoms, was added to the twice-weekly HCP testing.
department investigated a COVID-19 outbreak in a SNF                            Additional specimens were collected the same day for RT-PCR
that occurred after all residents and health care personnel                     confirmation of positive antigen test results. One week after the
(HCP) had been offered vaccination. Among 83 residents                          outbreak was identified, resident antigen testing was reduced
and 116 HCP, 75 (90.4%) and 61 (52.6%), respectively,                           to three times weekly, then to twice weekly after no additional
received 2 vaccine doses. Twenty-six residents and 20 HCP                       cases were identified for 1 week.
received positive test results for SARS-CoV-2, the virus that                      The local health department interviewed HCP and facil-
causes COVID-19, including 18 residents and four HCP                            ity staff members to collect information about the cases.
who had received their second vaccine dose >14 days before                      Vaccination status was ascertained through immunization
the outbreak began. An R.1 lineage variant was detected with                    registry review and facility interviews. COVID-19–related
whole genome sequencing (WGS). Although the R.1 variant                         hospitalizations and deaths were confirmed by medical records
has multiple spike protein mutations, vaccinated residents and                  reviews. This activity was reviewed by CDC and was conducted
HCP were 87% less likely to have symptomatic COVID-19                           consistent with applicable federal law and CDC policy.†
compared with those who were unvaccinated. Vaccination                             Relative risks (RRs) were calculated comparing unvaccinated
of SNF populations, including HCP, is critical to reduce the                    and vaccinated residents and HCP; vaccine effectiveness
risk for SARS-CoV-2 introduction, transmission, and severe                      (VE [1−RR of vaccinated versus unvaccinated x 100]) was
outcomes in SNFs. An ongoing focus on infection prevention                      calculated for the following outcomes: SARS-CoV-2 infection,
and control practices is also essential.                                        symptomatic COVID-19, hospitalization, and death. Persons
                                                                                who received their second vaccine dose ≥14 days before the
Investigation and Epidemiologic Findings                                        outbreak began were considered vaccinated, consistent with
   The SNF conducted vaccination clinics using Pfizer-                          CDC postvaccination guidance§ and breakthrough case defini-
BioNTech mRNA vaccine on January 10, January 31, and                            tion. Ten persons who had received at least 1 dose but had not
February 21, 2021. Among 83 residents and 116 HCP,                              received a second vaccine dose ≥14 days before the outbreak
75 (90.4%) and 61 (52.6%), respectively, received two vac-                      were excluded from analyses.
cine doses. All vaccinated residents and HCP were vaccinated                       A sensitivity analysis was conducted using a 7-day threshold
on-site, the majority on January 10 and 31. Four residents and                  to classify persons as vaccinated, consistent with the Pfizer-
five HCP received their second dose during the third clinic,                    BioNTech vaccine clinical trials (1). Four residents and five
which was <14 days before the outbreak onset.                                   HCP who received their second vaccine dose 8 days before
   Before and during the outbreak, SARS-CoV-2 testing was                       outbreak identification were classified as vaccinated in this
used for evaluating symptomatic illness in residents and HCP.                   sensitivity analysis. One HCP who received a single vaccine
Symptom screening of residents and HCP had been ongoing
since March 2020, and twice-weekly screening testing of all                     * https://www.cdc.gov/coronavirus/2019-ncov/hcp/nursing-homes-testing.html
                                                                                † 45 C.F.R. part 46.102(l)(2), 21 C.F.R. part 56; 42 U.S.C. 241(d); 5 U.S.C.
HCP had been occurring since November 2020. A COVID-19
                                                                                  552a; 44 U.S.C. 3501 et seq.
case was defined as a positive SARS-CoV-2 antigen or reverse                    § https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
transcription–polymerase chain reaction (RT-PCR) test result.                     guidance.html




US Department of Health and Human Services/Centers for Disease Control and Prevention       MMWR / April 30, 2021 / Vol. 70 / No. 17                    639
                   Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 3 of 6
                                                             Morbidity and Mortality Weekly Report



dose remained excluded (Supplementary Table https://stacks.                           ORF1b:P314L, ORF1b:G1362R, ORF1b:P1936H, S:E484K,
cdc.gov/view/cdc/105235).                                                             S:D614G, S:G769V, S:W152L, M:F28L, N:M1X, N:S187L,
   KDPH Division of Laboratory Services performed WGS                                 N:R203K, N:G204R, and N:Q418H. This cluster aligns with
(2). Genomes were assembled using the StaPH-B Monroe                                  the R.1 lineage, which had not previously been identified in
pipeline,¶ followed by Nextclade** for clade assignment and                           Kentucky. Whereas the 28 sequences share spike protein muta-
mutation calling, Pangolin†† for lineage assignment, and                              tions E484K, D614G, G769V, and W152L with the R.1 root,
Nextstrain for phylogenetic analysis (3).                                             the mutation ORF1a:A2584T places the cluster in a separate
   During the outbreak, 46 COVID-19 cases were identi-                                group on the phylogenetic tree.
fied, including cases in 26 residents (18 fully vaccinated)
and 20 HCP (four vaccinated) (Figure) (Table). Two cases                              Public Health Response
occurred in residents who had received their second vaccine                             The local health department, along with the KDPH regional
dose within 14 days; these two cases were excluded from the                           epidemiologist and regional infection preventionist, provided
primary analysis. Vaccinated residents and HCP were less                              guidance on implementation of infection prevention strategies.
likely to be infected than were unvaccinated persons. Attack                          These included the use of transmission-based precautions and
rates in unvaccinated residents (75.0%) were 3 times as high                          hand hygiene, ongoing testing to identify new cases, exclusion
as those in vaccinated residents (25.4%; RR = 3.0; 95% con-                           of symptomatic HCP from work, isolation and quarantine of
fidence interval [CI] = 1.7–5.2) and in unvaccinated HCP                              HCP, and provision of dedicated and separate spaces for care of
(29.6%) were 4.1 times as high as those in vaccinated HCP                             infected and exposed residents, regardless of vaccination status.¶¶
(7.1%; RR = 4.1; 95% CI = 1.5–11.6). The estimated VE
against SARS-CoV-2 infection among residents was 66.2%                                                              Discussion
(95% CI = 40.5%–80.8%) and among HCP was 75.9%                                           In a SNF with 90.4% of residents vaccinated, an outbreak of
(95% CI = 32.5%–91.4%).                                                               COVID-19 occurred after introduction from an unvaccinated,
   VE against symptomatic COVID-19 was 86.5%                                          symptomatic HCP. WGS identified an R.1 lineage variant,
(95% CI = 65.6%–94.7%) among residents and 87.1%                                      characterized by E484K and other mutations within the spike
(95% CI = 46.4%–96.9%) among HCP. VE against hospital-                                protein. Attack rates were three to four times as high among
ization was 94.4% (95% CI = 73.9%–98.8%) among residents;                             unvaccinated residents and HCP as among those who were
no HCP were hospitalized. Three residents died, two of whom                           vaccinated; vaccinated persons were significantly less likely to
were unvaccinated (VE = 94.4%; 95% CI = 44.6%–99.4%).                                 experience symptoms or require hospitalization.
   Four possible reinfections were identified (one resident                              Although the R.1 variant is not currently identified as a CDC
and three HCP); of these, one HCP was vaccinated. All four                            variant of concern or interest,*** it does have several mutations
persons experienced symptomatic illness. One resident was                             of importance. The D614G mutation demonstrates evidence
infected 300 days earlier and had nine consecutive negative                           of increasing virus transmissibility (4). The E484K mutation,
RT-PCR tests before reinfection, including two within 30 days                         found within the receptor-binding domain of the spike protein,
of the outbreak. This resident was hospitalized and died.                             is also seen in the variants of concern B.1.351 and P.1, which
                                                                                      show evidence of reduced neutralization by convalescent and
Laboratory and Bioinformatics Findings                                                postvaccination sera (5,6). Mutation W152L might reduce the
   WGS was performed for 28 specimens (27 persons,                                    effectiveness of neutralizing antibodies (7). Although vaccina-
including one who was reinfected); all had >97% genome                                tion was associated with decreased likelihood of infection and
coverage at a depth of >30x, therefore passing required qual-                         symptomatic illness, 25.4% of vaccinated residents and 7.1%
ity control matrices.§§ Examination of phylogeny revealed                             of vaccinated HCP were infected, supporting concerns about
28 clustered sequences sharing 14 amino acid mutations not                            potential reduced protective immunity to R.1. In addition, four
present in the reference Wuhan-1 genome: ORF1a:A2584T,                                possible reinfections were identified, providing some evidence
                                                                                      of limited or waning natural immunity to this variant.
 ¶ https://staph-b.github.io/staphb_toolkit/workflow_docs/monroe/                        Point estimates for VE against SARS-CoV-2 infections
** https://clades.nextstrain.org/                                                     were lower than were those reported from Israel’s national
†† https://github.com/cov-lineages/pangolin
§§ Percentage of coverage and depth of coverage are metrics computed during           vaccination program (8). Whereas this could reflect reduced
   genome assembly that correspond with data quality. The data quality threshold
   used by the Association of Public Health Laboratories is ≥90% and 10X depth          ¶¶ https://www.cdc.gov/coronavirus/2019-ncov/hcp/long-term-care.html
   for Illumina sequencing technology. https://www.aphl.org/programs/                  *** https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/variant-
   preparedness/Crisis-Management/Documents/APHL-SARS-CoV-2-                               surveillance/variant-info.html
   Sequencing.pdf



640                   MMWR / April 30, 2021 / Vol. 70 / No. 17             US Department of Health and Human Services/Centers for Disease Control and Prevention
                                  Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 4 of 6
                                                                   Morbidity and Mortality Weekly Report



FIGURE. SARS-CoV-2 illness onset* among residents and health care personnel (HCP) in a skilled nursing facility, relative to onset in the index
patient, by vaccination status† — Kentucky, March 2021
               14


                                                                                                                   Vaccinated resident (N = 20)
               12                                                                                                  Unvaccinated resident (N = 6)
                                                                                                                   Vaccinated HCP (N = 4)
                                                                                                                   Unvaccinated HCP (N = 16)
               10
No. of cases




                8



                6

                     Index
                    patient
                4



                2



                0
                      0       1    2   3   4   5   6   7   8   9     10   11   12   13   14    15   16   17   18   19   20   21   22   23   24   25   26   27   28   29
                                                                     No. of days since onset in index patient

* Symptom onset date or specimen collection date, if asymptomatic.
† Persons who received 2 doses of Pfizer-BioNTech vaccine are indicated as vaccinated; unvaccinated persons received no vaccine doses. Persons who received a
  second dose of vaccine <14 days before outbreak onset (four residents and five HCP) and those who received only a single dose of vaccine (one HCP) were excluded
  from the primary analysis; this resulted in exclusion of two cases that occurred in residents.


protection against R.1, other factors to consider include the                                   Low acceptance of vaccination among SNF HCP might
smaller sample size in this study and the higher exposure risk                                increase the likelihood of SARS-CoV-2 introduction and
associated with an outbreak in a congregate setting. In addi-                                 transmission within a facility. Nationally, a median of 37.5%
tion, testing, regardless of symptoms, was performed with high                                of HCP working in long-term care facilities had received at
frequency for both residents and HCP, which contrasts with VE                                 least 1 dose of vaccine by mid-January 2021 (9). Although
studies that use a primary reliance on individual test-seeking                                the vaccination rate in this SNF surpassed this early national
behavior. Such differences could influence VE estimates for                                   rate, approximately one half of HCP were vaccinated. To pro-
infection; therefore, caution is urged when comparing these                                   tect SNF residents, it is imperative that HCP, as well as SNF
studies. Regardless of VE differences in SARS-CoV-2 infec-                                    residents, be vaccinated. A continued emphasis on strategies
tion, the estimated VE for COVID-19 symptom prevention                                        for prevention of disease transmission, even among vacci-
(86.5% for residents; 87.1% for HCP) demonstrates a strong                                    nated populations, is also critical. Timely implementation of
protective effect of vaccination.                                                             infection control strategies after outbreak identification likely
   The risk for poor outcomes among unvaccinated SNF resi-                                    contributed to the rapid decline in new cases during the second
dents is highlighted by the hospitalization of four of the six                                week of the outbreak.
unvaccinated, infected residents, and two subsequent deaths,                                    The findings in this report are subject to at least three
including in one previously infected resident. This underscores                               limitations. First, the health status of residents who declined
the importance of the Advisory Committee on Immunization                                      vaccination might have differed from those who consented to
Practices’ recommendation that all persons, including those                                   vaccination. Thus, hospitalization and death outcomes might
who have recovered from COVID-19, be vaccinated.†††                                           be biased when comparing the groups without controlling
                                                                                              for underlying health conditions. Second, underlying health
  †††          https://www.cdc.gov/vaccines/covid-19/info-by-product/clinical-                status and advance directives might affect decisions for resi-
               considerations.html                                                            dent hospitalization; therefore, association of vaccination with


US Department of Health and Human Services/Centers for Disease Control and Prevention                    MMWR / April 30, 2021 / Vol. 70 / No. 17                     641
                    Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 5 of 6
                                                            Morbidity and Mortality Weekly Report



TABLE. Relative risk and estimated vaccine effectiveness for prevention of SARS-CoV-2 infection, symptomatic COVID-19, hospitalization, and
death for fully vaccinated persons compared with unvaccinated persons during a COVID-19 outbreak in a skilled nursing facility (SNF) —
Kentucky, 2021
                                                                   No. (% attack rate)
                                                                                                                Unvaccinated versus         Vaccine effectiveness§
Population and outcome                              Vaccinated*                    Unvaccinated†               vaccinated RR (95% CI)             (95% CI)
Total SNF population¶                                (n = 127)                            (n = 62)                              —                           —
SARS-CoV-2 infection                                  22 (17.3)                          22 (35.5)                              —                           —
Symptomatic                                              8 (6.3)                         20 (32.3)                              —                           —
Hospitalization                                          2 (1.6)                             4 (6.5)                            —                           —
Death                                                    1 (0.8)                             2 (3.2)                            —                           —
Residents                                              (n = 71)                             (n = 8)                             —                           —
SARS-CoV-2 infection                                  18 (25.4)                            6 (75.0)                   3.0 (1.7–5.2)            66.2 (40.5–80.8)
Symptomatic                                              6 (8.5)                           5 (62.5)                 7.4 (2.9–18.8)             86.5 (65.6–94.7)
Hospitalization                                          2 (2.8)                           4 (50.0)                17.8 (3.8–82.1)             94.4 (73.9–98.8)
Death                                                    1 (1.4)                           2 (25.0)               17.8 (1.8–174.7)             94.4 (44.6–99.4)
Health care personnel                                  (n = 56)                           (n = 54)                              —                           —
SARS-CoV-2 infection                                     4 (7.1)                         16 (29.6)                  4.1 (1.5–11.6)             75.9 (32.5–91.4)
Symptomatic                                              2 (3.6)                         15 (27.8)                  7.8 (1.9–32.4)             87.1 (46.4–96.9)
Hospitalization                                          0 (—)                               0 (—)                              —                           —
Death                                                    0 (—)                               0 (—)                              —                           —
Abbreviations: CI = confidence interval; RR = relative risk.
* Receipt of 2 doses of Pfizer-BioNTech vaccine ≥14 days before identification of the SNF outbreak; persons who received a second dose of vaccine <14 days before
  the outbreak (four residents and five health care personnel) and those who received a single dose of vaccine (one health care worker) were excluded, which resulted
  in exclusion of two resident cases.
† Receipt of zero doses of COVID-19 vaccine.
§ Calculated as (1−RR of vaccinated versus unvaccinated) x100.
¶ Includes residents and health care personnel.



hospitalization in this SNF population might have limited
                                                                                              Summary
generalizability. Finally, because of the reduced sensitivity of
antigen testing in asymptomatic populations,§§§ it is pos-                                    What is already known about this topic?
sible that some asymptomatic cases were not identified. If                                    COVID-19 vaccines have demonstrated high efficacy in clinical
                                                                                              trials. Limited data are available on effectiveness in skilled
this introduced differential bias for identification of cases in
                                                                                              nursing facilities (SNFs) and against emerging variants.
either the vaccinated or unvaccinated groups, actual VE for
                                                                                              What is added by this report?
the prevention of SARS-CoV-2 infections could differ from
measured effectiveness.                                                                       In a COVID-19 outbreak at a Kentucky SNF involving a newly
                                                                                              introduced variant to the region, unvaccinated residents and
   An R.1 lineage variant, not previously detected in Kentucky,                               health care personnel (HCP) had 3.0 and 4.1 times the risk of
was identified in a SNF outbreak where 46 residents and                                       infection as did vaccinated residents and HCP. Vaccine was
HCP were infected. Compared with unvaccinated persons,                                        86.5% protective against symptomatic illness among residents
vaccinated persons had reduced risk for SARS-CoV-2 infec-                                     and 87.1% protective among HCP.
tion and symptomatic COVID-19. A continued emphasis on                                        What are the implications for public health practice?
vaccination of SNF populations, including HCP, is essential to                                Vaccination of SNF residents and HCP is essential to reduce the
reduce the risk for SARS-CoV-2 introduction, transmission,                                    risk for symptomatic COVID-19, as is continued focus on
and severe outcomes in SNFs. An ongoing focus on infection                                    infection prevention and control practices.
prevention and control practices is also critical.
                                                                                            1Epidemic Intelligence Service, CDC; 2Kentucky Department for Public
§§§   https://www.cdc.gov/coronavirus/2019-ncov/lab/resources/antigen-tests-                Health; 3Center for Preparedness and Response, CDC; 4Division of Healthcare
      guidelines.html                                                                       Quality Promotion, National Center for Emerging and Zoonotic Infectious
                                                                                            Diseases, CDC.
                           Acknowledgments
                                                                                             All authors have completed and submitted the International
  Patients and health care personnel described in this report; local                       Committee of Medical Journal Editors form for disclosure of potential
public health partners; Suzanne Beavers, CDC.                                              conflicts of interest. No potential conflicts of interest were disclosed.
 Corresponding author: Alyson M. Cavanaugh, qds1@cdc.gov.




642                   MMWR / April 30, 2021 / Vol. 70 / No. 17              US Department of Health and Human Services/Centers for Disease Control and Prevention
                  Case 1:21-cv-01009-DNH-ML Document 16-40 Filed 09/22/21 Page 6 of 6
                                                          Morbidity and Mortality Weekly Report



                               References                                       6. Wu K, Werner AP, Moliva JI, et al. mRNA-1273 vaccine induces
                                                                                   neutralizing antibodies against spike mutants from global SARS-CoV-2
1. Polack FP, Thomas SJ, Kitchin N, et al.; C4591001 Clinical Trial Group.
                                                                                   variants. [Preprint posted online January 25, 2021]. https://www.biorxiv.
   Safety and efficacy of the BNT162b2 mRNA Covid-19 vaccine. N Engl
                                                                                   org/content/10.1101/2021.01.25.427948v1
   J Med 2020;383:2603–15. PMID:33301246 https://doi.org/10.1056/
                                                                                7. Ip JD, Kok K-H, Chan W-M, et al. Intra-host non-synonymous diversity
   NEJMoa2034577
                                                                                   at a neutralizing antibody epitope of SARS-CoV-2 spike protein
2. Pillay S, Giandhari J, Tegally H, et al. Whole genome sequencing of
                                                                                   N-terminal domain. Clin Microbiol Infect 2020;20:30661–3.
   SARS-CoV-2: adapting Illumina protocols for quick and accurate outbreak
                                                                                   PMID:33144203
   investigation during a pandemic. Genes (Basel) 2020;11:949.
                                                                                8. Dagan N, Barda N, Kepten E, et al. BNT162b2 mRNA Covid-19 vaccine
   PMID:32824573 https://doi.org/10.3390/genes11080949
                                                                                   in a nationwide mass vaccination setting. N Engl J Med 2021;384:1412–23.
3. Hadfield J, Megill C, Bell SM, et al. Nextstrain: real-time tracking of
                                                                                   PMID:33626250 https://doi.org/10.1056/NEJMoa2101765
   pathogen evolution. Bioinformatics 2018;34:4121–3. PMID:29790939
                                                                                9. Gharpure R, Guo A, Bishnoi CK, et al. Early COVID-19 first-dose
   https://doi.org/10.1093/bioinformatics/bty407
                                                                                   vaccination coverage among residents and staff members of skilled nursing
4. Zhang L, Jackson CB, Mou H, et al. The D614G mutation in the
                                                                                   facilities participating in the pharmacy partnership for long-term care
   SARS-CoV-2 spike protein reduces S1 shedding and increases infectivity.
                                                                                   program—United States, December 2020–January 2021. MMWR Morb
   [Preprint posted online June 12, 2020]. https://www.biorxiv.org/conten
                                                                                   Mortal Wkly Rep 2021;70:178–82. PMID:33539332 https://doi.
   t/10.1101/2020.06.12.148726v1
                                                                                   org/10.15585/mmwr.mm7005e2
5. Wang P, Nair MS, Liu L, et al. Antibody resistance of SARS-CoV-2
   variants B.1.351 and B.1.1.7. [Preprint posted online February 12, 2021].
   https://www.biorxiv.org/content/10.1101/2021.01.25.428137v3




US Department of Health and Human Services/Centers for Disease Control and Prevention       MMWR / April 30, 2021 / Vol. 70 / No. 17                    643
